DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 is being considered by the examiner.
Claim Status
Claims 1-4, 7-14, 17-24 are pending, claims 5-6 and 15-16 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9-11, 13-14, 19, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. WO2021026706A1 with priority to PCT/CN2019/100096 (translation provided) filed on 2019-08-09, hereinafter Zhu in view of ZTE, 'Report of email discussion [106#44][IAB] Flow Control', R2-1909622, 3GPP TSG-RAN WG2#107, Prague, Czech Republic, 16 August 2019, hereinafter ZTE (listed in applicant submitted IDS and PCT report as D1), and further in view of Zhang et al. WO 2007053948 A1, hereinafter Zhang.

Regarding claim 1, Zhu teaches a method, performed, by a first node, for flow control in a wireless communication system (Zhu: Summary), the method comprising: 
obtaining backhaul adaptation protocol (BAP) configuration information including flow control feedback configuration information indicating  (Zhu: page 2 Background technique – 2nd paragraph - the IAB node and the IAB host can perform interface management, perform configuration of the IAB node, and perform terminal-side device context-related configuration. Through the user plane of the F1 interface, the IAB node and the IAB host can perform functions such as the transmission of the user plane data of the terminal and the feedback of the downlink transmission status. Page 12 2nd para. to 7th para. context information. Page 4)
a first type for feedback per backhaul radio link control (RLC) channel (Zhu: page 19 6th para. The (UE context setup) message contains the list of backhaul link RLC channels or RLC bearers to be established);
 transmitting downlink flow control feedback information (Zhu: Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes);
generating the downlink flow control feedback information comprising a BAP control information for flow control feedback per backhaul RLC channel including an available buffer size (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery (resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes)
and first flow control feedback type information (Zhu: page 8 last para. - The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 3rd para. - The data packet type indication information may be used to indicate that the content encapsulated in the BAP layer contains any one or more of the following types: user plane data of the terminal, RRC message of the terminal, RRC message of the IAB node, IAB node Control layer application messages (such as F1AP messages) on the interface with the host node (or Donor-CU or CU-CP), flow control feedback messages generated by IAB nodes, header compression feedback messages generated by IAB nodes, and BAP layer data PDU, BAP layer control PDU, etc.) 
based on the identified event (Zhu: Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes) and 
the flow control feedback type information (Zhu: page 2 Background technique – 2nd paragraph - the IAB node and the IAB host can perform interface management, perform configuration of the IAB node, and perform terminal-side device context-related configuration. Through the user plane of the F1 interface, the IAB node and the IAB host can perform functions such as the transmission of the user plane data of the terminal and the feedback of the downlink transmission status. Page 12 2nd para. to 7th para. context information. Page 4); and 
transmitting, to a second node, a Backhaul Adaptation Protocol BAP layer message including the downlink flow control feedback information (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities).
It is noted that Zhu does not explicitly disclose: identifying a triggering event for transmitting downlink flow control feedback information; generating the downlink flow control feedback information based on the identified triggering event;
wherein the available buffer size corresponds to maximum traffic amount that the second node can transmit.
However, ZTE from the same or similar fields of endeavor teaches the use of: 
identifying a triggering event for transmitting downlink flow control feedback information; generating the downlink flow control feedback information based on the identified triggering event (ZTE: page 21 2.2.3 Triggering conditions for DL flow control – a predefined egress queuing delay threshold is proposed in [8] to check whether the congestion happens and the subsequent packet should be marked to facilitate the DL end-to-end flow control. Once the DL end-to-end flow control is triggered, the flow control feedback to IAB donor CU can be done at regular intervals);
wherein the available buffer size corresponds to maximum traffic amount that the second node can transmit (ZTE: pages 15 & 22 QC – report available buffer size, which corresponds to maximum traffic amount that the second node can transmit). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of ZTE in the method of Zhu. One of ordinary skill in the art would be motivated to do so for flow control is supported in both upstream and downstream directions in order to avoid congestion-related packet drops on IAB-nodes and IAB-donor DU (ZTE: page 1 – 1 Introduction).

It is noted that Zhu and ZTE do not explicitly disclose: traffic amount that the second node can transmit as an absolute value.
However, ZTE from the same or similar fields of endeavor teaches the use of: traffic amount that the second node can transmit as an absolute value (Zhang: page 28 lines 7-10 - information exchange between base station 12 and relay node 14 or between parent relay node 14 and its child relay node 14. In such cases, relay node 14 informs base station 12 or parent relay node of the average data rate. This can be in an absolute value. Relay node 14 can also transmit the average data rate change to inform the parent relay node or base station 12 to increase or decrease data transmission rate. This can be done based on buffer capacity.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Zhang in the method of Zhu and ZTE. One of ordinary skill in the art would be motivated to do so for dynamic control of base station 12 can control the downlink data for transmission rate to the mobile station 16 from a relay node 14 to minimize radio resource waste (Zhang: page 28 lines 7-19).

Regarding claim 3, Zhu, ZTE and Zhang teach the method of claim 1, wherein the flow control feedback type information comprise a type among the first type (Zhu: page 8 last para. - The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 3rd para. - The data packet type indication information may be used to indicate that the content encapsulated in the BAP layer contains any one or more of the following types: user plane data of the terminal, RRC message of the terminal, RRC message of the IAB node, IAB node Control layer application messages (such as F1AP messages) on the interface with the host node (or Donor-CU or CU-CP), flow control feedback messages generated by IAB nodes, header compression feedback messages generated by IAB nodes, and BAP layer data PDU, BAP layer control PDU, etc.) for flow control feedback per backhaul link, (Zhu: Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes)
the second type for flow control feedback per routing identity (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities), 
a third type for flow control feedback polling, or a fourth type for radio link failure indication (Zhu: Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery (resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes).

Regarding claim 4, Zhu, ZTE and Zhang teach the method of claim 1, wherein the available buffer size comprises an available buffer size (ZTE: pages 15 & 22 QC – report available buffer size) for an ingress link (Zhang: page 28 lines 7-10 - information exchange between base station 12 and relay node 14 or between parent relay node 14 and its child relay node 14. In such cases, relay node 14 informs base station 12 or parent relay node of the average data rate. This can be in an absolute value. Relay node 14 can also transmit the average data rate change to inform the parent relay node or base station 12 to increase or decrease data transmission rate. This can be done based on buffer capacity. Page 6 lines 16-28 Relay node 14 is used to facilitate wireless communication between mobile station and base station 12 in the uplink (mobile station 16 to base station 12) and/or the downlink (base station 12 to mobile station 16) and page 11 lines 14-16 and Fig. 6 where Relay node includes ingress link to receives DL from base station 12). One of ordinary skill in the art would be motivated to do so for flow control is supported in both upstream and downstream directions in order to avoid congestion-related packet drops on IAB-nodes and IAB-donor DU (ZTE: page 1 – 1 Introduction).

Regarding claim 9, Zhu, ZTE and Zhang teach the method of claim 1, wherein the downlink flow control feedback information is used for reducing the data for a specific destination or reducing the data rate for specific bearers or a group of bearers by the second node (Zhang: page 28 lines 7-10 - information exchange between base station 12 and relay node 14 or between parent relay node 14 and its child relay node 14. In such cases, relay node 14 informs base station 12 or parent relay node of the average data rate. This can be in an absolute value. Relay node 14 can also transmit the average data rate change to inform the parent relay node or base station 12 to increase or decrease data transmission rate. This can be done based on buffer capacity.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Zhang in the method of Zhu and ZTE. One of ordinary skill in the art would be motivated to do so for dynamic control of base station 12 can control the downlink data for transmission rate to the mobile station 16 from a relay node 14 to minimize radio resource waste (Zhang: page 28 lines 7-19).

Regarding claim 10, Zhu teaches a method, performed, by a second node, for flow control in a wireless communication system (Zhu: Summary), the method comprising: 
receiving, from a first node, downlink flow control feedback information comprising a backhaul adaptation protocol (BAP) control information (Zhu: page 2 Background technique – 2nd paragraph - the IAB node and the IAB host can perform interface management, perform configuration of the IAB node, and perform terminal-side device context-related configuration. Through the user plane of the F1 interface, the IAB node and the IAB host can perform functions such as the transmission of the user plane data of the terminal and the feedback of the downlink transmission status. Page 12 2nd para. to 7th para. context information. Page 4) for flow control feedback per backhaul radio link control (RLC) channel (Zhu: page 19 6th para. The (UE context setup) message contains the list of backhaul link RLC channels or RLC bearers to be established) including an available buffer size (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes) and first flow control feedback type information (Zhu: page 8 last para. - The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 3rd para. - The data packet type indication information may be used to indicate that the content encapsulated in the BAP layer contains any one or more of the following types: user plane data of the terminal, RRC message of the terminal, RRC message of the IAB node, IAB node Control layer application messages (such as F1AP messages) on the interface with the host node (or Donor-CU or CU-CP), flow control feedback messages generated by IAB nodes, header compression feedback messages generated by IAB nodes, and BAP layer data PDU, BAP layer control PDU, etc.).
It is noted that Zhu does not explicitly disclose: wherein the available buffer size corresponds to maximum traffic amount that the second node can transmit.
However, ZTE from the same or similar fields of endeavor teaches the use of: wherein the available buffer size corresponds to maximum traffic amount that the second node can transmit (ZTE: pages 15 & 22 QC – report available buffer size, which corresponds to maximum traffic amount that the second node can transmit). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of ZTE in the method of Zhu. One of ordinary skill in the art would be motivated to do so for flow control is supported in both upstream and downstream directions in order to avoid congestion-related packet drops on IAB-nodes and IAB-donor DU (ZTE: page 1 – 1 Introduction).
It is noted that Zhu and ZTE do not explicitly disclose: 
determining to reduce at least one_of data for a specific destination or data rate for a bearer or a bearer group based on the received downlink flow control feedback information,
traffic amount that the second node can transmit as an absolute value.
However, ZTE from the same or similar fields of endeavor teaches the use of: 
determining to reduce at least one_of data for a specific destination or data rate for a bearer or a bearer group based on the received downlink flow control feedback information (Zhang: page 28 lines 7-10 - information exchange between base station 12 and relay node 14 or between parent relay node 14 and its child relay node 14. In such cases, relay node 14 informs base station 12 or parent relay node of the average data rate. This can be in an absolute value. Relay node 14 can also transmit the average data rate change to inform the parent relay node or base station 12 to increase or decrease data transmission rate. This can be done based on buffer capacity.),
traffic amount that the second node can transmit as an absolute value (Zhang: page 28 lines 7-10 - information exchange between base station 12 and relay node 14 or between parent relay node 14 and its child relay node 14. In such cases, relay node 14 informs base station 12 or parent relay node of the average data rate. This can be in an absolute value. Relay node 14 can also transmit the average data rate change to inform the parent relay node or base station 12 to increase or decrease data transmission rate. This can be done based on buffer capacity.). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Zhang in the method of Zhu and ZTE. One of ordinary skill in the art would be motivated to do so for dynamic control of base station 12 can control the downlink data for transmission rate to the mobile station 16 from a relay node 14 to minimize radio resource waste (Zhang: page 28 lines 7-19).

Regarding claim 21, Zhu teaches the method of claim 10, and Zhu, ZTE and Zhang disclose all the limitations as discussed in the rejection of claims 3 and 4, and therefore method claim 21 is rejected using the same rationales.

Regarding claims 11, 13-14 and 19, Zhu teaches a first node for flow control in a wireless communication system (Zhu: Summary), the first node comprising: a transceiver (Zhu: page 23 bottom two paragraphs 910 communication interface and 920 processor of Fig. 9); and at least one processor (Zhu: page 23 bottom two paragraphs 920 processor of Fig. 9), the at least one processor comprised to: and Zhu, ZTE and Zhang disclose all the limitations as discussed in the rejection of claims 1, 3-4 and 9, and therefore apparatus claims 10, 13-14 and 19 are rejected using the same rationales. 

Regarding claim 20, Zhu teaches a second node for flow control in a wireless communication system (Zhu: Summary), the second node comprising: a transceiver; and at least one processor (Zhu: page 23 bottom two paragraphs 910 communication interface and 920 processor of Fig. 9), the at least one processor configured to: and Zhu, ZTE and Zhang disclose all the limitations as discussed in the rejection of claim 10, and therefore apparatus claim 20 is rejected using the same rationales.

Regarding claim 23, Zhu teaches the method of claim 20, and Zhu, ZTE and Zhang disclose all the limitations as discussed in the rejection of claims 3 and 4, and therefore method claim 23 is rejected using the same rationales.


Claims 2, 7-8, 12, 17-18, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, ZTE and Zhang as applied to claims 1 above, and further in view of HUAWEI ET AL: "Remaining issues on flow control", 3GPP DRAFT; R2-1911213 REMAINING ISSUES ON FLOW CONTROL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG2, no. Prague, Czech Republic; 20190826 - 20190830 16 August 2019 (2019-08-16), XP051768973, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/tsg_ran/WG2_RL2/TSGR2_ 107/Docs/R2-1911213.zip (as listed in applicant submitted IDS and EPO report as D2 prior art), hereinafter HUAWEI.
Regarding claim 2, Zhu, ZTE and Zhang teach the method of claim 1, wherein the triggering event for transmitting the downlink flow control feedback information comprises at least one of an event associated with a buffer load or an event associated with flow control polling, wherein the event associated with a buffer load comprises an event that the buffer load (Zhu: page 8 last paragraph - The BAP layer has at least one of the following capabilities: adding routing information (Routing info) that can be recognized by wireless backhaul nodes to data packets, performing routing based on the routing information that can be recognized by wireless backhaul nodes. The packet adds data packet type indication information and sends flow control feedback information to nodes with flow control capabilities. Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes). 
It is noted that Zhu, ZTE and Zhang do not explicitly disclose: exceeds a certain level, and 2Attorney Docket No: 784-362 (SH-61777-US) wherein the event associated with flow control polling comprises an event that BAP control information for flow control polling is received.
However, HUAWEI from the same or similar fields of endeavor teaches the use of: exceeds a certain level (HUAWEI: page 3 1st para. -- downstream buffer size is supported by most companied as the candidate feedback information, and it is straightforward to use the buffer size as threshold to trigger the feedback. And only the RLC channel for which the downlink buffer size is above the configured threshold needs to be reported), and 2Attorney Docket No: 784-362 (SH-61777-US) wherein the event associated with flow control polling comprises an event that BAP control information for flow control polling is received (HUAWEI: page 3 1st and 2nd para. -- polling based feedback can be also considered as another candidate trigger condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of HUAWEI in the method of Zhu, ZTE and Zhang. One of ordinary skill in the art would be motivated to do so for provide the feedback to the parent node to throttle the corresponding DL Traffic (HUAWEI: page 3 1st para.). 

Regarding claim 7, Zhu, ZTE and Zhang teach the method of claim 1, wherein the downlink flow control feedback information is reported only for at least one of a certain bearer (Zhu: Page 9 5th para. -- content of the flow control feedback information can include one or more of the following information: the cache status and load level of the IAB node, and the status of a certain link of the IAB node (such as link blockage or link recovery ( resume) or link quality information, etc.), including the bandwidth and transmission delay of a certain link of the IAB node, the data packet sequence number lost by the IAB node, and the data packet sequence number that the IAB node has successfully sent to the terminal or its child nodes). 
It is noted that Zhu, ZTE and Zhang do not explicitly disclose: flow control feedback information is reported only for at least one of a group of bearers, an egress backhaul channel, an ingress backhaul channel, or flow control polling.
However, HUAWEI from the same or similar fields of endeavor teaches the use of: flow control feedback information is reported only for at least one of a group of bearers, an egress backhaul channel, an ingress backhaul channel, or flow control polling (HUAWEI: page 3 1st and 2nd para. -- polling based feedback can be also considered as another candidate trigger condition). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of HUAWEI in the method of Zhu, ZTE and Zhang. One of ordinary skill in the art would be motivated to do so for provide the feedback to the parent node to throttle the corresponding DL Traffic (HUAWEI: page 3 1st para.).

Regarding claim 8, Zhu, ZTE, Zhang and HUAWEI teach the method of claim 7, wherein the flow control polling is triggered by reception of a BAP control information for flow control polling (HUAWEI: pages 2 to page 3 1st and 2nd para. -- polling based feedback can be also considered as another candidate trigger condition). One of ordinary skill in the art would be motivated to do so for provide the feedback to the parent node to throttle the corresponding DL Traffic (HUAWEI: page 3 1st para.).

Regarding claims 12, 17 and 18, Zhu, ZTE, Zhang and HUAWEI disclose all the limitations as discussed in the rejection of claims 2, 7 and 8, and therefore apparatus claims 12, 17 and 18 are rejected using the same rationales. 

Regarding claim 22, Zhu, ZTE, Zhang and HUAWEI disclose all the limitations as discussed in the rejection of claims 7 and 8, and therefore apparatus claim 22 is rejected using the same rationales. 

Regarding claim 24, Zhu, ZTE, Zhang and HUAWEI disclose all the limitations as discussed in the rejection of claims 7 and 8, and therefore apparatus claim 24 is rejected using the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-14 and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to applicant’s remark for Zhu et al. WO2021026706A1 (page 9), applicant submits the failing to include translation of drawings of Zhu et al. WO2021026706A1, however, the translation of drawing (e.g. Fig. 5) shown in the publication of WO2021026706A1. 
If the U.S. patent document is a WIPO published international (PCT) application or international design application, it must have designated the United States in order to be a potential 102(a)(2) prior art reference. There is no requirement that the WIPO published international (PCT) application was filed on or after November 29, 2000 or that is was published in English.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO 892:
Byun et al. US20210235291A1 teaches in Fig. 12 and 13 para. para.[0147-0149] S1220 upon detecting link congestion and/or blockage, the IAB-node 1 transmits a Downlink Data Delivery Status frame to the IAB-donor-DU. The Downlink Data Delivery Status frame includes link congestion indication and/or link blockage indication, in order to indicate this situation. The Downlink Data Delivery Status frame may further include ID and/or IP address of at least one of the IAB-node 1 and/or IAB-node 2, in order to notify the IAB-donor-CU that link congestion and/or blockage occurs between the IAB-node 1 and IAB-node 2. The Downlink Data Delivery Status frame may further include ID and/or IP address of the IAB-donor-CU, in order to notify that the final destination to which the link congestion and/or blockage indication should be transmitted is the IAB-donor-CU.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468